Citation Nr: 0029753	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  94-30 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for arthritis of the 
lumbar and thoracic spine, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active military duty from October 1953 
to February 1961 and from June 1963 to June 1966.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied a claim for increased rating (in 
excess of 20 percent) for service-connected arthritis of the 
lumbar and thoracic spines.  

By order dated June 9, 2000, the United States Court of 
Appeals for Veterans Claims (Court) vacated an August 19, 
1999 decision of the Board and remanded the claim to the 
Board. 


REMAND

In a letter issued September 18, 1999, the Board advised the 
veteran, through his attorney, that he had an additional 90 
days from that date to submit additional argument and 
evidence in support of the appeal.  The letter also advised 
that, if he wished the Board to consider newly submitted 
evidence without first referring it to the local RO for 
initial review and preparation of a supplemental statement of 
the case, he must include a waiver of the RO's consideration 
pursuant to 38 C.F.R. § 20.1304 (2000). 

The veteran's attorney responded in September 2000 with 
additional medical evidence consisting of a single page 
letter from a private physician, Cal Streeter, D.O., of the 
GYS Medical Center, which included a paragraph pertaining to 
the veteran's spine disability.  The veteran's attorney wrote 
requesting the Board to "adjudicate the above matter at your 
earliest convenience," but did not explicitly request waiver 
of initial RO consideration of the newly submitted evidence.  
Because of this ambiguity, the undersigned Veterans Law Judge 
requested clarification regarding whether such a waiver was 
being requested.  

A Report of Contact dated November 1, 2000 reflects that the 
veteran's attorney stated that he did not waive initial RO 
consideration of the newly submitted evidence and requested 
that the Board Remand the case to the RO for initial 
consideration of the evidence.  As the additional evidence 
was received within the 90 days granted by the Board, did not 
include a waiver of the veteran's right to have this evidence 
initially considered by the RO, and the veteran's attorney 
has clarified that no waiver was intended, a Remand to the RO 
for initial consideration of this evidence is required.  See 
38 C.F.R. § 20.1304(c) (2000).

Therefore, in order to provide the veteran procedural due 
process, this case is REMANDED for the following action:

The RO should consider the additional 
private medical evidence received by the 
Board in September 2000.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
should be afforded a reasonable 
opportunity to respond.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


